DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 2/23/2021.Claims 1-20 are pending. In response to Amendment, the previous rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over  Chong et al (US 20160261874)  in view of Hou et al (US 2013/0188824) are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Shelton Austin on 4/20/2021
The application has been amended as follows: 
Claim 1(Amended) : A method of processing video data, comprising: obtaining an encoded video frame; determining one or more blocks of the encoded video frame, the one or more blocks including a set of pixels; decoding the one or more blocks of the encoded video frame; modifying the decoded one or more blocks, wherein modifying the decoded one or more blocks includes adding binary data to a subset of pixels of the set of pixels of the one or more blocks at least in part by modulating at least one color-difference component of a pixel of the subset of pixels, the at least one modulated color-difference component representing at least one binary value; re-encoding the modified one or more blocks using at least one coding mode; and replacing the one or more blocks of the encoded video frame with the re-encoded modified one or more block.
Claim 5(Cancelled) 
Claim 6 (Amended) :The method of claim 1, wherein the at least one color-difference component includes at least one of a chroma-blue color-difference component or a chroma-red color-difference component.
Claim 7(Amended): The method of claim 1, wherein a luma component of the pixel is not modulated.
		Claim 11 (Amended): An apparatus, comprising: one or more processors; and a non-transitory machine-readable storage medium containing instructions, which when executed on the one or more processors, cause the one or more processors to perform operations including: obtaining an encoded video frame; determining one or more blocks of the encoded video frame, the one or more blocks including a set of pixels; decoding the one or more blocks of the encoded video frame; modifying the decoded one or more blocks, wherein modifying the decoded one or more blocks includes adding binary data to a subset of pixels of the set of pixels of the one or more blocks at least in part by modulating at least one color-difference component of a pixel of the subset of pixels, the at least one modulated color-difference component representing at least one binary value; re-encoding the modified one or more blocks using at least one coding mode; and replacing the one or more blocks of the encoded video frame with the re-encoded modified one or more blocks.
Claim 14(Cancelled)
Claim 15 (Amended): The apparatus of claim [11, wherein the at least one color-difference component includes at least one of a chroma-blue color-difference component or a chroma-red color-difference component.
11,wherein a luma component of the pixel is not modulated.
Claim 20 (Amended): A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to: obtaining an encoded video frame; determining one or more blocks of the encoded video frame, the one or more blocks including a set of pixels; decoding the one or more blocks of the encoded video frame; modifying the decoded one or more blocks, wherein modifying the decoded one or more blocks includes adding binary data to a subset of pixels of the set of pixels of the one or more blocks at least in part by modulating at least one color-difference component of a pixel of the subset of pixels, the at least one modulated color-difference component representing at least one binary value; re-encoding the modified one or more blocks using at least one coding mode; and replacing the one or more blocks of the encoded video frame with the re-encoded modified one or more blocks. 

		
				Allowable Subject Matter 
Claims 1-4,6-13, and 15-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Chong et al teaches a method of processing video data, comprising: 
obtaining an encoded video frame; decoding one or more blocks of the encoded video frame ( Destination device 14 may receive the encoded video data to be decoded via a link 16, paragraph [0029]) re-encoding the one or more blocks using at least one coding mode ( A video encoder determines how to encode a 
Hou et al teaches dividing the image into blocks of pixels of a predefined size; b) for each block, using said processor to select one of a plurality of saturation patterns representing the binary value of one or more bits of the digital watermark data corresponding to the block; and c) for each block, using said processor to embed the binary value of the one or more bits of corresponding digital watermark data into the block by adjusting the saturation of pixels within each block in accordance with the selected pattern ( paragraph [0053]; note that adding binary data is the watermark added taught by Hou).  None teaches:
adding binary data to a subset of pixels of the set of pixels of the one or more blocks at least in part by modulating at least one color-difference component of a pixel of the subset of pixels, the at least one modulated color-difference component representing at least one binary value; re-encoding the modified one or more blocks using at least one coding mode; and replacing the one or more blocks of the encoded video frame with the re-encoded modified one or more blocks.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 11 and 20 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664